TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 24, 2019



                                       NO. 03-18-00081-CV


                                   Shakeel Mustafa, Appellant

                                                  v.

                                   Tyler Pennington, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE SMITH;
              CONCURRING OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 17, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.